DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 - 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. (U.S. Patent Publication No. 2013/0221566).
Regarding claim 1, in Figures 1 and 3, Jenkins discloses a frame (100) for applying potting material (Abstract, paragraph [0018]) to a printed circuit board (PCB) (PCB of the electrical module 300, paragraph [0047]), the frame comprising a plurality of substantially vertically oriented walls (118) arranged to isolate a surface of the PCB into a plurality of zones (different regions separated by the walls 118; Figures 1 and 3).
Regarding claim 2, Jenkins discloses wherein the frame is sized to fit within an enclosure housing the PCB (Figure 3).
Regarding claim 3, Jenkins discloses wherein the frame comprises a peripheral wall to enclose at least one zone near an edge of the PCB (Figure 3).
Regarding claim 4, Jenkins discloses wherein the plurality of zones contain surface- mounted or embedded circuit components of at least two different heights (Figure 3).
Regarding claim 5, Jenkins discloses a marker in at least one zone to identify a fill line for the potting material (Figure 3).
Regarding claim 6, Jenkins discloses wherein the frame is a unitary piece (Figure 3).
Regarding claim 7, Jenkins discloses wherein the frame is assembled from a plurality of frame pieces (Figure 3).
Regarding claim 8, Jenkins discloses wherein the frame bonds to the potting material (Figure 3).
Regarding claim 9, Jenkins discloses wherein the frame is separable from the potting material after the potting material has been cured (Figure 3).
Regarding claim 10, Jenkins discloses wherein at least one wall of the frame does not extend completely to the PCB to provide a gap between the frame and the PCB (Figure 3).
Regarding claim 11, Jenkins discloses wherein the height of the walls are substantially the same (Figure 3).
Regarding claim 12, Jenkins discloses wherein at least two walls of the frame differ in height (Figure 3).
Regarding claim 13, Jenkins discloses wherein the frame layout is determined when the PCB layout is determined (Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847